19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 1 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 2 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 3 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 4 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 5 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 6 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 7 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 8 of 9
19-50189-amk   Doc 24   FILED 03/20/19   ENTERED 03/20/19 12:59:49   Page 9 of 9
